PER CURIAM.
Tyrone Sims appeals the district court’s order awarding summary judgment to his former employer on his racial discrimination claim under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Sims v. Albemarle Corp., No. CA-01-317-5-22BD (D.S.C. Aug. 6, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in *473the materials before the court and argument would not aid the decisional process.

AFFIRMED.